Case 1:17-cr-00027-JPJ-PMS Document 118 Filed 04/03/19 Page 1 of 2 Pageid#: 288




                        IN THE UNITED STATE DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION


    UNITED STATES OF AMERICA                        )
         PLAINTIFF                                  )
                                                    )
    v.                                              ) CASE NO. : 1:17-CR-027-JPJ-PMS
                                                    )
    JOEL A. SMITHERS                                )
         DEFENDANT                                  )

                   NOTICE OF INTENT TO PROCEED TO JURY TRIAL


            Comes Now the Defendant, Joel A. Smithers, and advises this Honorable Court

    that it is his intention to proceed to trial on this matter and request that the Pretrial

    Conference be cancelled.

                                                    RESPECTUFLLY SUBMITTED

                                                    JOEL A. SMITHERS

                                                    BY COUNSEL


    BY:     /s/Don M. Williams, Jr.




    DON M. WILLIAMS, JR.
    ATTORNEY AT LAW/ATTORNEY FOR DEFENDANT
    P. O. BOX 601
    PENNINGTON GAP, VA 24277
    TEL: 276-546-3087
    FAX: 276-546-2642
    VSB: 41143
    EMAIL: donwilliamsjr@yahoo.com
Case 1:17-cr-00027-JPJ-PMS Document 118 Filed 04/03/19 Page 2 of 2 Pageid#: 289




                                 CERTIFICATE OF SERVICE

            I, Don M. Williams, Jr., hereby certify that I have this the 3rd day of April, 2019,
    electronically filed the foregoing with the Clerk of the Court using CM/ECF system
    which will send notification of such filing to the Assistant United States Attorney.

                                           /s/ Don M. Williams, Jr.

                                           DON M. WILLIAMS, JR.
